TABLE OF CONTENTS

Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

[***], HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE

COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

EXCLUSIVE START-UP LICENSE AGREEMENT

BETWEEN

NEOLEUKIN THERAPEUTICS, INC.

AND

UNIVERSITY OF WASHINGTON

FOR

(I) DE NOVO DESIGN OF CYTOKINE MIMICS,

(II) [***] NEOLEUKIN-2/15 VARIANTS FOR [***] AND TARGETED IL-2 RECEPTOR BINDING,

and

(III) DE NOVO IL-2 ANTAGONIST

UW COMOTION AGREEMENT 44544A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

BACKGROUND

     1  

1. DEFINITIONS

     1  

2. LICENSE GRANT

     5  

3. RIGHTS OF UNIVERSITY; LIMITATIONS

     8  

4. APPLICATIONS AND PATENTS.

     8  

5. COMMERCIALIZATION

     9  

6. PAYMENTS, REIMBURSEMENTS, REPORTS, AND RECORDS.

     10  

7. INFRINGEMENT

     12  

8. LICENSED RIGHTS VALIDITY

     13  

9. TERMINATION

     14  

10. RELEASE, INDEMNIFICATION, AND INSURANCE.

     16  

11. WARRANTIES

     17  

12. DAMAGES

     18  

13. GENERAL PROVISIONS

     19  

EXHIBIT A

     25  

EXHIBIT B

     31  

EXHIBIT C

     32  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

EXCLUSIVE START-UP LICENSE AGREEMENT

This Exclusive License Agreement (this “Agreement”), effective as of the date of
last signature (the “Effective Date”), is made and entered into between the
University of Washington, a public institution of higher education and an agency
of the state of Washington, (“University”), and Neoleukin Therapeutics, Inc., a
corporation organized under the laws of the state of Delaware (“Company”).

BACKGROUND

A.    Certain innovations relating to the de novo design of cytokine mimics
(University reference number 48337; Stanford University reference S18-238) were
collaboratively made in (i) the University laboratory of Dr. David Baker
(“Principal Investigator”), a University faculty member in the Department of
Biochemistry and an employee of the Howard Hughes Medical Institute (“HHMI”),
and (ii) in the Stanford University laboratory of Dr. Chris Garcia, a Stanford
University faculty member in the Department of Molecular and Cellular Physiology
(at Stanford University) and an employee of HHMI. In addition, certain
innovations relating to [***] neoleukin-2/15 variants for [***] and targeted
IL-2 receptor binding (University reference number 48351) and de novo IL-2
antagonist (University reference number 48465) were made in the University
laboratory of Dr. David Baker.

B.    HHMI assigned its rights in such innovations (such rights via Dr. Baker)
to University and its rights in such innovations (such rights via Dr. Garcia) to
Stanford University, each assignment subject to the HHMI License (as defined
herein). University and Stanford University thus co-own certain intellectual
property rights in such innovations (University reference number 48337; Stanford
University reference S18-238) , as listed in Exhibit A “Start-Up License
Schedule” to this Agreement. University and Stanford University have executed an
interinstitutional agreement (“IIA”), dated August 14, 2018, that authorizes
University to assume sole responsibility for both the patent prosecution and
licensing of co-owned patent applications. University has shared a copy of the
IIA with Company under the confidentiality terms of the Option (as defined in
Section 13.21). In addition, University solely owns certain intellectual
property rights in innovations made in the course of University research
relating to [***] neoleukin-2/15 variants for [***] and targeted IL-2 receptor
binding (University reference number 48351) and de novo IL-2 antagonist
(University reference number 48465), as listed in Exhibit A “Start-Up License
Schedule” to this Agreement. Thus, University has the right to license to others
certain rights to use and practice such intellectual property. University is
willing to grant those rights so that such innovations may be developed for use
in the public interest.

C.    Company desires that University grant it an exclusive license under such
intellectual property rights, and University is willing to grant such a license,
on the terms set forth in this Agreement.

AGREEMENT

The Parties agree as follows:

1.    DEFINITIONS

“Acquisition” means (a) the sale by Company of all, or substantially all of, its
assets in a transaction to a Third Party at arm’s length, (b) the sale,
transfer, or exchange by the shareholders, partners, or equity owners of Company
of a majority interest in Company’s outstanding stock in an arm’s length
transaction to a Third Party, or (c) the merger of Company with a Third Party at
arm’s length; provided, however, that in no event will any bona fide equity
financing for the primary purpose of raising capital for corporate purposes be
considered an Acquisition under this Agreement.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 1 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

“Acquisition Consideration” means all consideration received by Company for the
first Acquisition to occur after the Effective Date (but does not include any
consideration received for any subsequent Acquisition).

“Combination Product” means a product or service sold in a form containing a
Licensed Product and at least one other product, service, component, or
ingredient which could be sold separate and apart from the Licensed Product and
which is not required for the function of the Licensed Product (each, a
“Combination Product”). For clarity, the combination of a Licensed Product and
the other product, service, component or ingredient may have an additive,
synergistic or enhanced effect or response (i.e. above and beyond that of each
individual component, but not required for function however) and that additive,
synergistic or enhanced effect or response will not be considered “required for
the function” in the foregoing, such that the product or service will still be a
Combination Product.

“Confidential Information” means any information or materials of a Party not
generally known to the public, including any information comprised of those
materials and Company’s business plans or reports. Confidential Information does
not include any information that: (a) is, or becomes, part of the public domain
through no fault of receiving Party; (b) is known to receiving Party prior to
the disclosure by the disclosing Party, as evidenced by documentation; (c) is
publicly released as authorized under this Agreement by University, its
employees or agents; (d) is subsequently obtained by a Party from a Third Party
who is authorized to have such information; or (e) is independently developed by
a Party without reliance on any portion of the Confidential Information received
from the disclosing Party and without any breach of this Agreement as evidenced
by documentation.

“Distributor” means a distributor, reseller or OEM to which Company or any of
its Sublicensees (each a “Licensed Party”) sells a Licensed Product for resale
of Licensed Product by the Distributor, and where Distributor has no other
rights with respect to the Licensed Rights other than to resell or otherwise
distribute Licensed Products (including but not limited to integrated or bundled
with other products or services), and for which resale or distribution Company
and Sublicensees receive no further consideration (including but not limited to
royalties and/or commissions) beyond the price for the initial sale of Licensed
Product to the Distributor.

“Event of Force Majeure” means an unforeseeable act that prevents or delays a
Party from performing one or more of its duties under this Agreement and that is
outside of the reasonable control of the affected Party. An Event of Force
Majeure includes acts of war or of nature, insurrection and riot, and labor
strikes. An Event of Force Majeure does not include a Party’s inability to
obtain a Third Party’s consent to any act or omission, unless the inability was
caused by a separate Event of Force Majeure.

“Fair Market Value” means the average price at which the stock in question is
publicly trading for twenty (20) days prior to the announcement of its purchase
by the Sublicensee(s), or, if the stock is not publicly traded, the value of
such stock as determined in good faith by the board of directors of Company or
Sublicensee.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 2 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

“Field of Use” means all fields of use.

“Fully-Diluted Shares” means the total number of Shares issued and outstanding
or reserved for issuance, in each case assuming the exercise or conversion of
all securities convertible into Shares.

“Licensed Know-How” means University knowledge or intangible work that: (a) was
developed in the laboratory of Principal Investigator, (b) exists as of the
Effective Date, (c) is relevant to utilizing any of the Licensed Patents, (d) is
unpublished or otherwise not publicly disclosed, (e) is not subject to patent or
copyright protection, and (f) is not covered by Third Party rights that would
prevent delivery to Company.

“Licensed Patents” means (a) the patents and patent applications listed in
Exhibit A1.1 (Licensed Patents), (b) all patent cooperation treaty (PCT),
divisions, continuations, and claims in continuations-in-part that are entitled
to claim priority to, or that share a common priority claim with, and are
directed to subject matter specifically described in any item listed on
Exhibit A1.1 “Licensed Patents”; (c) any patents that issue from patent
applications in clauses (a) and (b), (d) extensions, renewals, substitutes,
re-examinations and re-issues of any of the items in (a) or (b) or (c); and (e)
foreign counterparts of any of the items in (a), (b), (c) or (d) wherever and
whenever filed.

“Licensed Product” means any method, process, composition, product, service, or
component part thereof that (a) would, but for the granting of the rights set
forth in this Agreement, infringe a Valid Claim contained in the Licensed
Patents and/or (b) uses or incorporates the Licensed Know-How.

“Licensed Rights” means all rights granted to Company under Article 2 “License
Grant” of this Agreement.

“Net Sales” means the gross invoiced amount (or otherwise received) by Company
or Sublicensee from Distributors, customers, end users and other Third Parties
for sales, leases, and other dispositions of Licensed Products, less (a) all
trade, quantity, and cash discounts and refunds actually allowed, including
administrative fees and inventory management fees actually paid to, or on behalf
of customers with respect to Licensed Products (including those granted to
managed-care entities and government agencies as well as entities that manage
patient drug benefits), (b) all credits and allowances actually granted due to
rejections, returns, recalls, rebates, charge backs, volume discounts, billing
errors, retroactive price reductions, (c) tariffs, duties and similar
governmental charges, including Health Care Reform taxes and similar payments
imposed by regulatory authorities or other governmental entities, (d) excise,
sale and use taxes, and equivalent taxes to the extent not reimbursable,
(e) freight, transport, packing, handling, and insurance charges associated with
transportation, but only if separately stated on the same invoice as for the
sale, lease or other disposition of the Licensed Product, and (f) an allowance
for uncollectible or bad debts determined in accordance with accepted accounting
principles, standards and procedures (“GAAP”) or International Financial
Reporting Standards (“IFRS”) consistently applied across all products sold by
Company, provided Company shall provide documentation upon University’s request
that the allowance accurately represents the level of uncollectible or bad debt.
On sales of Licensed Products by made in other than an arm’s length transaction,
the value of the Net Sales attributed to such transaction will be equal to the
Net Sales that which would have been received in an arm’s length transaction,
based on sales of like quantity and quality of Licensed Products sold on or
about the time of the transaction. Net Sales does not include sale, lease,
disposition or other transfer of Licensed Products among or between Company,
Subsidiaries and Sublicensees for the purpose of subsequent resale to a Third
Party, but does include subsequent resale to such Third Party. For avoidance of
doubt Net Sales are calculated on sales by Company or Sublicensee to
Distributor, and not on the subsequent sale by Distributor.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 3 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

Notwithstanding the foregoing, in the event that a Licensed Product is sold as
part of a Combination Product, Combination Products will be calculated by
multiplying actual Net Sales of such Combination Products by the fraction
A/(A+B), where “A” is the Net Sales price of the Licensed Product if sold or
performed separately, and “B” is the Net Sales price of the other product,
component or ingredient or service in the Combination Product if sold
separately. If, on a country-by-country basis, the other product, component or
ingredient or service in the Combination Product is not sold separately in said
country, Net Sales for the purpose of determining running royalties of the
Combination Product shall be calculated by multiplying actual Net Sales of the
Combination Product by the fraction A/C where “A” is the Net Sales price of the
Licensed Product, if sold separately, and “C” is the Net Sales price of the
Combination Product. If, on a country-by-country basis, neither the Licensed
Product, nor the other product, component or ingredient or service in the
Combination Product, is sold separately in said country, Net Sales for the
purpose of determining running royalties of the Combination Product shall be
determined in good faith by the Parties. A Combination Product may include a
Licensed Product and any separate product, component or ingredient or service
developed by or in-licensed by Licensee from a third party provided it is a
Combination Product as defined in this Agreement.

“Parties” means University and Company and “Party” means either University or
Company.

“Patent Expenses” means all reasonable costs (including attorneys’ and
application fees) incurred by University in accordance with this Agreement to
apply for, prosecute and maintain Licensed Patents, including but not limited to
the costs of interferences, oppositions, inter partes review and
re-examinations. Patent Expenses include reimbursement for in-house costs
provided they are for activities that would otherwise have been performed by
outside counsel at an equal or greater expense.

“Performance Milestone” means any of the milestones described in Section A2
“Performance Milestones” of attached Exhibit A “Start-Up License Schedule”.

“Performance Milestone Date” means the date by which a Performance Milestone is
to be achieved as set forth in Section A2 “Performance Milestones” of attached
Exhibit A “Start-Up License Schedule”, as such date may be extended pursuant to
Section 5.1 “Performance Milestones” or as otherwise agreed upon by the Parties.

“Permitted Sublicense” means any arm’s length agreement with a Third Party
manufacturer or contract researcher/developer with whom a Licensed Party
contracts for manufacture, research or development of Licensed Products on
Licensed Party’s behalf, and where such Third Party has no other rights with
respect to the Licensed Rights other than to manufacture, research or develop on
behalf of Licensed Party.

“Permitted Sublicensee” means a Third Party holding a Permitted Sublicense.

“Qualified Financing” means one or more offerings of equity securities (whether
common or preferred stock, options, warrants or notes convertible into common
stock) issued for cash (or cash equivalents), the aggregate proceeds of which
equals or exceeds the Qualified Offering Proceeds; provided that a Qualified
Financing refers solely to the first offering (or offerings) in which the
Company raises the Qualified Offering Proceeds.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 4 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

“Qualified Offering Proceeds” means [***] US dollars ($[***]).

“Sales Report” means a report in substantially the form set forth in Exhibit B
“Royalty Report Form”.

“Shares” means shares of the Company’s common stock.

“Sublicense” means the grant by Company or a Sublicensee to a Third Party of any
license, option, first right to negotiate, or other right granted under the
Licensed Rights, in whole or in part. The grant of the right to resell to a
Distributor and the grant of a license or other right to use a Licensed Product
to an end-user, where the end user has no other rights with respect to the
Licensed Rights other than to be an end user of the Licensed Product, will not
be a Sublicense and will be treated under Net Sales.

“Sublicensee” means a Third Party holding a Sublicense under the Licensed
Rights.

“Sublicense Consideration” means all consideration, but excluding royalties on
Net Sales, received by Company from each Sublicensee for the grant of a
Sublicense. For avoidance of doubt, consideration paid to Company by
Sublicensees for the following shall not be deemed Sublicense Consideration:
(a) documented bona fide performance of Licensed Product development work,
research work, clinical studies and regulatory approvals performed (including
such work, studies, and approvals done in a collaboration) by Company and for
clarity such development work, research work, clinical studies and regulatory
approvals may be done by Company independently from the applicable Sublicensee
provided that it is being conducted for a Licensed Product, (b) for bona fide
debt financing, other than conditional equity, warrants, and convertible debt,
or bona fide loans made to Company by a Sublicensee, (c) investments in the
Company at Fair Market Value, and/or (d) contractually required reimbursement of
payment amounts otherwise due under this Agreement from Company to University
for Patent Expenses pursuant to Section A3.8 “Patent Expense Payment”, and
(e) to the extent a milestone under Section A3.4 “Financial Milestones” of this
Agreement is met by the Sublicensee, any pass-through payment to Company that
ultimately comes to University for such financial milestone payment.

“Territory” means worldwide.

“Third Party” means an individual or entity other than University and Company.

“Valid Claim” means (a) a claim in an issued, unexpired United States or granted
foreign patent included in the Licensed Patents that: (i) has not been held
invalid, unpatentable, or unenforceable by a decision of a court or other
governmental agency of competent jurisdiction and not subject to appeal (ii) has
not been admitted to be invalid or unenforceable through reissue, inter partes
review, disclaimer, or otherwise, (iii) has not been lost through an
interference, reexamination, or reissue proceeding; or (b) a pending claim of a
pending patent application included in the Licensed Patents.

2.    LICENSE GRANT. Subject to the terms and conditions of this Agreement:

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 5 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

2.1.    Patent License. University hereby grants to Company an exclusive
(subject only to any rights of the government described in Section 2.5 “The
United States Government’s Rights” and to rights of University described in
Article 3 “Rights of University; Limitations” and to rights of HHMI described in
Section 2.7 “HHMI Research Use Rights”) license under the Licensed Patents to
make, have made on Company’s behalf, use, offer to sell, sell, offer to lease or
lease, import, export or otherwise offer to dispose of Licensed Products in the
Territory in the Field of Use. Unless otherwise terminated under Article 9
“Termination”, the term of this patent license will begin on the Effective Date
and will continue until all Valid Claims expire or are held invalid or
unenforceable by a court of competent jurisdiction from which no appeal can be
taken.

2.2.    Know-How License. University hereby grants to Company a non-exclusive,
worldwide license to use Licensed Know-How. Unless otherwise terminated under
Article 9 “Termination”, the term of this license will begin on the Effective
Date and will continue until all rights under Licensed Patents are terminated.
Upon the expiration of this Agreement pursuant to Section 9.1 “End of Term”, but
not early termination, University shall not assert (or purport to assert or
grant rights to any Third Party to assert) the Licensed Know-How against Company
or its successors or Sublicensees.

2.3.    Sublicense Rights. Company has the right, exercisable during the term of
this Agreement, to Sublicense its exclusively Licensed Rights under this
Agreement; Company may also during the term of this Agreement sublicense its
rights in non-exclusively Licensed Rights, but only for the purpose of using in
conjunction with exclusively Licensed Rights. Company may not grant Sublicensees
the right to enforce Licensed Rights directly. Company will remain responsible
for its obligations under this Agreement. Except for Permitted Sublicensees,
Company will ensure that the Sublicense agreement: (a) contains terms and
conditions that require Sublicensee to comply with the terms and conditions of
this Agreement applicable to Sublicensees, including a release substantially
similar to that provided by Company in Section 10.1 “Company’s Release”; a
warranty substantially similar to that provided by Company in Section 11.1
“Authority”; University disclaimers and exclusions of warranties under Sections
11.4 and 11.5 “Disclaimer” and “Intellectual Property Disclaimers”; and
limitations of remedies and damages substantially similar to those provided by
Company in Sections 12.1 “Remedy Limitation” and 12.2 “Damage Cap”; (b)
specifically incorporates provisions of this Agreement regarding obligations
pertaining to indemnification, use of names and insurance. Each Sublicense
agreement must also be subject to a written agreement that contain obligations,
terms and conditions in favor of HHMI or the HHMI Indemnitees, as applicable,
that are substantially similar to those undertaken by Company in favor of HHMI
or the HHMI Indemnitees, as applicable, under this Agreement and intended for
the protection of the HHMI Indemnitees, including, without limitation, the
obligations, terms and conditions regarding indemnification, insurance and
HHMI’s third party beneficiary status. Company will provide University with a
copy of the executed Sublicense, excluding any Permitted Sublicense agreement,
within thirty (30) days after its execution. Company will not enter into any
Sublicense agreement if the terms of such agreement are inconsistent in any
material respect with the material terms of this Agreement. Any Sublicense made
in violation of this Section 2.3 “Sublicense Rights” will be void and will
constitute an event of default that requires remedy under Section 9.2
“Termination by University”.

2.4.    Limitation of Rights. No provision of this Agreement grants to Company,
by implication, estoppel or otherwise, any rights other than the rights
expressly granted it in this Agreement under the Licensed Rights, including any
license rights under any other University-owned or Stanford University-owned
technology, copyright, know-how, patent applications, or patents, or any
ownership rights in the Licensed Rights.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 6 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

2.5    The United States Government’s Rights. Inventions covered in the Licensed
Patents arose, in whole or in part, from federally supported research and the
federal government of the United States of America has certain rights in and to
such inventions as those rights are described in Chapter 18, Title 35 of the
United States Code and accompanying regulations, including Part 401, Chapter 37
of the Code of Federal Regulation. The Parties’ rights and obligations under
this Agreement to any government-funded inventions, including the grant of
license set forth in Section 2.1 “Patent License”, are subject to the applicable
terms of the aforementioned United States laws. The U.S. Government is entitled,
as a right, under these Chapters: (a) to a nonexclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced for or on the behalf
of the U.S. Government any of the federally funded inventions throughout the
world and (b) to exercise march in rights on the federally funded inventions.
Company further agrees that, to the extent required by Title 35 Section 204 of
the United States Code, it will substantially manufacture in the United States
of America all products embodying or produced through the use of any such
federally funded invention.

2.6    Rights to Wholly Owned Subsidiaries of Company. Company may extend rights
granted to Company under this Agreement to wholly owned subsidiaries
(“Subsidiaries”) of Company, provided that (a) Company is responsible for all
acts of such Subsidiaries as if they were acts of the Company, (b) such
Subsidiary is bound to perform all obligations to University and HHMI of this
Agreement other than making payments pursuant to Article 6 “Payments,
Reimbursements, Reports, and Records”, as if such Subsidiary were Company, and
(c) Company reports to University pursuant to Section 13.10 “Notices” that such
Subsidiary will be exercising rights under this Agreement prior to such
Subsidiary exercising any such rights under this Agreement. For avoidance of
doubt, Company may perform any obligation of Subsidiary on Subsidiary’s behalf.

2.7    HHMI Research Use Rights. Company acknowledges that it has been informed
that the Licensed Patents and Licensed Know-How were were developed, at least in
part, by employees of HHMI and that HHMI has a fully paid-up, non-exclusive,
irrevocable, worldwide license to exercise any intellectual property rights with
respect to the Licensed Patents and Licensed Know-How for research purposes,
,with the right to sublicense to non-profit and governmental entities, but with
no other right to assign or sublicense (the “HHMI License”). This license is
explicitly made subject to the HHMI License.

2.8    IIA. University represents and warrants that, to the best of UW
CoMotion’s knowledge, under the IIA it has obtained all necessary rights from
Stanford with respect to the Licensed Patents sufficient to grant the licenses
and rights granted under this Agreement. During the term of this Agreement,
University shall not (i) amend or modify the IIA which would restrict or narrow
the scope of Company’s rights granted hereunder, or which would impose
additional obligations upon Company hereunder, (ii) waive any of University’s
rights under the IIA which would restrict or narrow the scope of Company’s
rights granted hereunder, or which would impose additional obligations upon
Company hereunder, or (iii) terminate the IIA in a way that would impact this
Agreement; in each case without the prior express written consent of Company.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 7 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

3.    RIGHTS OF UNIVERSITY; LIMITATIONS

3.1    University’s Rights. University reserves all rights not expressly granted
to Company under this Agreement. University retains for itself, Stanford
University, and other not-for-profit academic research institutions, an
irrevocable, nonexclusive license to practice Licensed Rights for academic
research, instructional, or any other academic or non-commercial purpose.
University retains for itself an irrevocable, nonexclusive license to practice
Licensed Rights for clinical purposes. Expressly included within University’s
reservation of rights is to do the following in connection with academic
research, instructional, or any other academic or non-commercial purposes:
(a) to use the Licensed Rights in sponsored research or collaborative research
with any Third Party, but not for any commercial purpose, and only to the extent
that no such Third Party is granted any commercialization rights of any kind
under the Licensed Rights or to commercialize Licensed Products, (b) to grant
material transfer agreements to the extent that the use of such materials is
restricted to academic research, teaching and or other scholarly activities, and
(c) to publish any information included in the Licensed Rights or any other
information that may result from University’s or Stanford University’s research.
For the avoidance of doubt, nothing in this Section 3.1 or elsewhere in this
Agreement is intended to or shall be construed to alter, restrict, or limit the
HHMI License.

3.2    Sublicensing Opportunities. If a Third Party notifies University that it
wishes to license any of the exclusively licensed Licensed Rights in any field
or territory in which Company is unable or unwilling to develop and market a
Licensed Product, University will notify Company of such Third Party’s wish to
obtain such license, and Company will have good faith discussions with such
Third Party regarding the terms and conditions under which such Sublicense could
be obtained. Company will not be obligated to provide such sublicense where it
interferes with Company’s (or its Sublicensee’s) business strategy; however,
Company will not unreasonably withhold such Sublicense.

3.3    Reservation of Rights for Humanitarian Purposes. Consistent with 35
U.S.C. §200 et seq., University retains the right to require Company to grant
Sublicenses to responsible applicants in the Field of Use under the Licensed
Patents on terms that are reasonable under the circumstances; or, if Company
fails to grant a license, to grant the license itself. The exercise of these
rights by University will only be in exceptional circumstances and only if
University determines (a) the action is necessary to meet health or safety needs
that are not reasonably satisfied by Company; or (b) the action is necessary to
meet requirements for public use specified by federal regulations, and such
requirements are not reasonably satisfied by Company, and (c) the action will
not have a significant negative effect on Company’s (or its Sublicensee’s)
business strategy with respect to the Licensed Products. University will not
require the granting of a sublicense, and will not grant the license itself,
unless the responsible applicant has first negotiated in good faith with
Company. Company shall be entitled to use the dispute resolution mechanisms of
Section 13.4 “Escalation; Dispute Resolution”, including seeking an injunction
from the court if mediation is unsuccessful, if Company wishes to dispute that
University should be entitled to exercise its rights under this Section 3.3.

4.     APPLICATIONS AND PATENTS

4.1    Pre-Agreement Patent Filings. Company has reviewed the Licensed Patents
and as of the Effective Date is not aware of any basis to challenge or dispute
the inventorship, validity, or enforceability of any of the claims made in the
Licensed Patents.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 8 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

4.2    Patent Prosecution Decisions. University and Company will consult on the
preparation, filing and prosecution of the Licensed Patents (including, without
limitation, on the selection of patent counsel). Patent counsel will be directed
to deliver to Company all written and electronic communications to and from all
patent offices and foreign counsel, and provide summaries of oral communications
with patent offices. Provided Company is in compliance with Section A3.8 “Patent
Expense Payment” of Exhibit A “Start-Up License Schedule”, Company’s directions
regarding patent preparation, filing and prosecution will be followed unless
detrimental to University’s intellectual property rights. University and Company
will consult prior to deciding in which countries to pursue patent protection
and provided Company is in compliance with Section A3.8 “Patent Expense
Payment”, patents will be filed in all countries Company designates. University
acknowledges the key role and value of the Licensed Patent portfolio to Company
and the need for timely review and exchange of information between University
and Company prior to Licensed Patent portfolio decisions. University will remain
the client of record, and may at its own expense instruct patent counsel to take
actions necessary to protect University’s intellectual property rights, if in
University’s reasonable opinion, Company actions will result in a loss of
rights; provided that for any such actions, if Company declines to reimburse
University pursuant to Section A1.1 “Licensed Patents”, those applications and
resultant patents will not be subject to this Agreement. In no event will
Company file a patent application where all of the inventors are under
University policy obligated to assign their rights in such patent application to
University.

4.3    Assumption of Patent Prosecution and Maintenance. Provided Company is in
compliance with Section A3.8 “Patent Expense Payment” of Exhibit A “Start-Up
License Schedule”, University will take all commercially reasonable steps to
cause patents and patent applications within the Licensed Patents to be
diligently prosecuted and maintained. If Company is in compliance, and
University, against Company’s instructions, decides to abandon or allow to lapse
any patent application or any claim of any patent included in the Licensed
Patents or not pursue patent protection for any foreign patent mutually agreed
upon by the Parties under Section 4.2 “Patent Prosecution Decisions”, University
will notify Company at least sixty (60) days before such decision would be
effective, and Company will have the right to file, prosecute, and maintain, as
applicable, such patent or patent application in University’s name at Company’s
expense provided Company shall keep University informed of such activity.
Company may thereafter abandon or allow to lapse any or all patents or patent
applications for which it is responsible. Company will notify University of any
abandoned or lapsed patents at least thirty (30) days prior to such abandonment
or lapse.

5.    COMMERCIALIZATION

5.1    Performance Milestones. Company will, directly or through its
Subsidiaries or Sublicensees, use its commercially reasonable efforts,
consistent with sound and reasonable business practices and judgment, to
commercialize the inventions claimed in the Licensed Rights and to make and sell
Licensed Products as soon as practicable and to maximize sales thereof. Unless
an extension is provided due to an Event of Force Majeure during the term of
this Agreement, Company shall perform, or shall cause to happen or be performed,
the Performance Milestones in accordance with the Performance Milestone Dates.
Upon the occurrence of an Event of Force Majeure, the Performance Milestones and
Performance Milestone Dates shall be equitably adjusted to accommodate the Event
of Force Majeure.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 9 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

5.2    Renegotiation of Performance Milestones. If Company determines that it
will be unable to achieve a Performance Milestone, Company will so notify
University in advance of the Performance Milestone Date, Company may request a
Performance Milestone Extension (as described below) or, providing Company
demonstrates it is diligently pursuing development and commercialization of at
least one Licensed Product, Company may request that the Parties negotiate an
appropriate new Performance Milestone and/or related Performance Milestone Date
in good faith. If the Parties are unable to agree on a renegotiated Performance
Milestone within sixty (60) days after commencing negotiations, University may
proceed with its termination rights under Section 9.2 “Termination by
University”, subject to both Company and University having the right to seek
mediation under Section 13.4 “Escalation; Dispute Resolution”. In addition, if
for any reason Company will be unable to achieve a Performance Milestone, then
upon written notice to University and payment of [***] US dollars ($[***]), the
timing for the Performance Milestone will be extended for one (1) year
(“Performance Milestone Extension”) (and the timing for each subsequent
Performance Milestone will likewise be extended for one (1) year. Company shall
have the right to three (3) Performance Milestone Extensions by providing such
notice and paying such fee. In the case that Company is unable to achieve a
Performance Milestone (after any extensions provided for above) and University
proceeds with its termination rights under Section 9.2 “Termination by
University”, University will only have the right to terminate the particular
performance category (e.g. agonist protein biologic, [***] molecular entity, or
antagonist protein biologic) for such failed Performance Milestone, with such
termination effectively removing such performance category from the Field of
Use, and the Agreement would continue with respect to the other performance
categories.

5.3    Commercialization Reports. Throughout the term of this Agreement and
during the Sell-Off Period, and within [***] of December 31st of each year,
Company will deliver to University written reports of Company’s and
Sublicensees’ efforts and plans to develop and commercialize the innovations
covered by the Licensed Rights and to make and sell Licensed Products. Company
will have no obligation to prepare commercialization reports in years where
(a) Company delivers to University a written Sales Report with active sales, and
(b) Company has fulfilled all Performance Milestones. In relation to each of the
Performance Milestones each commercialization report will include sufficient
information to demonstrate compliance of those Performance Milestones and will
set out timeframes and plans for those Performance Milestones which have not yet
been met.

5.4    Company Information. Once per year, until University no longer has Shares
in Company, Company shall provide a current capitalization chart to indicate the
number of Shares University owns in Company, and total number of Shares and
Fully Diluted Shares. Throughout the term of this Agreement, Company shall
provide the names of, and sufficient contact information to identify, any
Permitted Sublicensees within [***] of University’s written request. Upon
University’s inquiry, Company will provide information on funding rounds to date
(type, date, and amount) and number of employees. All information provided under
this Section shall be Company’s Confidential Information.

6.    PAYMENTS, REIMBURSEMENTS, REPORTS, AND RECORDS

6.1    Payments. Company will deliver to University the payments specified in
Section A3 “Payments” of attached Exhibit A “Start-Up License Schedule”. Company
will make such payments by check, wire transfer, or any other mutually
agreed-upon and generally accepted method of payment. Payments are
non-refundable. All checks to University will be made payable to “University of
Washington” and will be mailed to the address specified in Section 13.10
“Notices” and will reference the University agreement number [***].

All wire or electronic fund transfers must be confirmed via email referencing
the above agreement number to: [***]

 

Wire transfers:

 

Electronic Fund Transfer (ACH):

[***]

 

[***]

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 10 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

6.2    Currency and Checks. All computations and payments made under this
Agreement will be in United States dollars. The exchange rate for the currency
into dollars as reported in The Wall Street Journal as the New York foreign
exchange mid-range rate on the last business day of the month in which the
transaction was entered into will be used for determining the dollar value of
transactions conducted in non-United States dollar currencies.

6.3    Late Payments. University may charge Company a late fee for all amounts
owed to University that are more than thirty (30) days overdue. The late fee
will be computed as the United States prime rate plus two percent (2%),
compounded monthly, as set forth by The Wall Street Journal (Western edition) on
the date on which the payment is due, of the outstanding, unpaid balance. The
payment of a late fee will not foreclose or limit University from exercising any
other rights it may have as a consequence of the lateness of any payment.

6.4    Sales Reports. Within [***] after the last day of each calendar quarter
commencing the calendar quarter after the Company effects its first commercial
sale of a Licensed Product and during the term of this Agreement and the
Sell-Off Period, Company will deliver to University the Sales Report setting
forth the number of and Net Sales amount (expressed in U. S. dollars) of all
sales, leases, or other dispositions of Licensed Products, whether made by
Company or a Sublicensee, during such calendar quarter. Included in each sales
report will be the name of each Distributor, and the number and type of Licensed
Product sold, leased, or otherwise provided to such Distributor. Company will
deliver a written Sales Report to University even if Company is not required
hereunder to pay to University a royalty payment during the calendar quarter.
Company shall provide the names of Permitted Sublicensees within [***] at
University’s request.

6.5    Books and Records. Throughout the term of this Agreement and for [***]
thereafter, Company, at its expense, will keep and maintain and shall cause each
Sublicensee other than Permitted Sublicensees to keep and maintain complete and
accurate records of all sales, leases, and other dispositions of Licensed
Products and all other records related to this Agreement.

6.5.1    Audit Rights. Company will permit at the request of University (not to
be made more than once in any given calendar year), one or more independent,
certified accountants selected by University and reasonably acceptable to
Company (which acceptance shall not be unreasonably withheld or delayed)
(“Accountants”) to have access to Company’s records and books of account
pertaining to calculation of Net Sales and payment of any other amounts owed
under this Agreement. Accountants’ access will be during ordinary working hours
to audit Company’s records for any payment period ending prior to such request,
the correctness of any Sales Report or payment made under this Agreement, or to
obtain information as to the payments due for any period in the case of failure
of Company to report or make payment under the terms of this Agreement or to
verify Company’s compliance with its payment obligations hereunder. Accountants
will sign Company’s standard non-disclosure agreement provided it is reasonable
to the industry in which Company operates. Company shall cause each Sublicensee,
other than Permitted Sublicensees, that manufactures, sells, leases, or
otherwise disposes of Licensed Products on behalf of Company to grant University
the right to inspect and audit Sublicensee’s records.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 11 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

6.5.2    Scope of Disclosure. Accountants will not disclose to University any
information relating to the business of Company except that which is necessary
to inform University of: (a) the accuracy or inaccuracy of Company’s Sales
Reports and payments; (b) compliance or noncompliance by Company with the terms
and conditions of this Agreement; or (c) the extent of any inaccuracy or
noncompliance. A copy of the Accountants’ report will be provided to Company.
All information disclosed by the accountants to University shall be Company’s
Confidential Information.

6.5.3    Accountant Copies. If Accountants believe there is an inaccuracy in any
of Company’s payments or noncompliance by Company with any terms and conditions,
Accountants will have the right to make and retain copies (including
photocopies) of any pertinent portions of the records and books of account.

6.5.4    Costs of Audit. If Company’s payments calculated for any calendar
quarter are under-reported by more than [***] percent ([***]%), the costs of any
audit and review initiated by University will be borne by Company; otherwise,
University shall bear the costs of any audit initiated by University.

7.    INFRINGEMENT

7.1    Notice of Third Party’s Infringement. If a Party learns of substantial,
credible evidence that a Third Party is infringing exclusively Licensed Rights,
that Party will promptly deliver written notice of the possible infringement to
the other Party, describing in detail all relevant information to which that
Party has access or control suggesting infringement of the exclusively Licensed
Rights.

7.2    Company’s Right to Enforce. During the term of this Agreement, Company
has the first right to respond to, defend, and prosecute in its own name, and at
its own expense, actions or suits relating to the exclusive Licensed Rights.
University may request in writing that Company take action against known
infringer. If required by law or otherwise legally necessary for such action to
proceed, Company may request that University be joined as a party plaintiff and
University will consider such request in good faith, such request not to be
unreasonably denied, provided that (a) Company must notify University at least
ten (10) days before Company wishes to file suit, and (b) Company will reimburse
University for all reasonable legal fees and costs incurred by University in
connection with such action. As examples of why University may reasonably deny
the request to be joined as a party plaintiff: (i) Company is no longer
developing or commercializing a Licensed Product, or (ii) there is not credible
evidence of actual infringement. Company will not settle any suits or actions in
any manner relating to the Licensed Rights that is detrimental to the University
or to the scope or validity of Licensed Rights, without obtaining the prior
written consent of University, which consent shall not be unreasonably withheld
or delayed.

7.3    Distributions. Out of any Sublicense fees, royalties, damages, awards, or
settlement proceeds from any settlement or judgment for infringement of Licensed
Rights, Company is allowed to first recover its reasonable attorney’s fees and
other out-of-pocket expenses directly related to any action, suit, or settlement
for infringement of the Licensed Rights. Any payment by an alleged infringer
that, under the terms of the applicable settlement agreement or judgment,
(a) constitutes consideration for Net Sales of infringing product (or an
equivalent characterization in the nature of a product royalty) will be handled
according to the payment provisions in Section A3.2 “Running Royalty Payments”,
and (b) constitutes consideration for the grant of a Sublicense (or an
equivalent characterization) will be handled according to Section A3.6
“Sublicense Consideration”. Any remaining proceeds will be distributed [***]
percent ([***]%) to Company and [***] percent ([***]%) to University.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 12 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

7.4    Limitation on Infringement Actions. Excluded from the rights granted
herein is the right to bring an infringement action against a not-for-profit
entity for infringement of the Licensed Rights in carrying out not-for-profit
research.

7.5    University Right to Institute Action. If Company fails, within [***] of
receiving of the University’s written request to take action against an alleged
infringer of exclusively Licensed Rights, to secure cessation of the
infringement, institute suit against the infringer, or to provide to University
satisfactory evidence that Company is engaged in bona fide negotiations for the
acceptance by infringer of a Sublicense to the relevant Licensed Rights, then
University may, upon written notice to Company, assume full right and
responsibility to secure cessation of the infringement or institute suit against
the infringer, or secure acceptance of a Sublicensee by Company from the alleged
infringer in the relevant Licensed Patents provided that the scope of the
Sublicense would only be the extent of the infringement at the time of
University’s request for Company to take action against the infringer, and
further provided that Company will not be liable for any actions or inactions of
the Sublicensee. If University, in accordance with the terms and conditions of
this Agreement, chooses to institute suit against an alleged infringer,
University may bring such suit in its own name (or, if required by law, in its
and Company’s name) and at its own expense, and Company will, but at
University’s expense for Company’s direct associated expenses, fully and
promptly cooperate and assist University in connection with any such suit. All
license fees, royalties, damages, awards, or settlement proceeds arising from
such a University-initiated action will be solely for the account of University.

7.6    No Obligation to Institute Action. Neither Company nor University is
obligated under this Agreement to institute or prosecute a suit against any
alleged infringer of the Licensed Rights.

8.    LICENSED RIGHTS VALIDITY

8.1    Notice and Investigation of Third Party Challenges. If any Third Party
challenges the validity or enforceability of any of the Licensed Rights, the
Party having such information will immediately notify the other Party.

8.2    Third Party Actions. In the event of a Third Party legal action
challenging the validity or enforceability of any of the exclusively Licensed
Rights, Company in its sole discretion will have the right to assume and control
the sole defense of the claim at Company’s expense. Company will not settle any
suits or actions in any manner relating to the Licensed Rights without obtaining
the prior written consent of University, which consent shall not be unreasonably
withheld or delayed; provided, however, that the Parties agree that loss of
University’s intellectual property rights is a reasonable reason to withhold
consent. Further, if Company is not diligently protecting University’s
intellectual property rights, or if Company does not elect to assume and control
the sole defense of the Third Party legal action within ninety (90) days after
becoming aware of challenge, University will have the right to assume the
defense of the action at its own expense. University will not settle any suits
or actions in any manner relating to the Licensed Rights without considering in
good faith any comments from Company.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 13 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

8.3    Enforceability of Licensed Rights. Notwithstanding challenge by any Third
Party, any Licensed Right will be enforceable under this Agreement until such
Licensed Right is determined to be invalid.

9.    TERMINATION

9.1    End of Term. This Agreement will expire, unless terminated earlier as
provided in this Article 9 “Termination”, without further action by the Parties,
when all Licensed Patents have terminated pursuant to Article 2 “License Grant”,
and all obligations due to University based on the exercise of such Licensed
Rights have been fulfilled.

9.2    Termination by University. If Company materially breaches or fails to
perform one or more of its material duties under this Agreement, University may
deliver to Company a written notice of default, which notice will (a) state that
it is a notice of default, (b) state that University intends to terminate this
Agreement if the default is not cured in [***] days, and (c) identify the
material duty or duties to which such default relates. Subject to Section 13.4
“Escalation; Dispute Resolution”, University may terminate this Agreement by
delivering to Company a written notice of termination if the default has not
been cured within [***] days of the delivery to Company of the notice of
default; provided, however, if Company can reasonably demonstrate to University
that it is proceeding diligently and in good faith to cure such default but
cannot do so within such [***] day period, University will extend such cure
period for another [***] day period, or such longer period approved by
University.

9.3    Events of Default. University may terminate this Agreement by delivering
to Company a written notice of termination at least [***] days prior to the date
of termination if Company (i) permanently ceases operations; (ii) voluntarily
files or has filed against it a petition under applicable bankruptcy or
insolvency laws that Company fails to have released within [***] days after
filing; (iii) proposes any dissolution, composition, or financial reorganization
with creditors or if a receiver, trustee, custodian, or similar agent is
appointed; (iv) makes a general assignment for the benefit of creditors; or
(v) if Company challenges the validity of the Licensed Patents.

9.4    Disputing Events of Default. Notwithstanding the foregoing, if Company
disputes that a default has occurred as contemplated above or that a default has
not been cured, Company may use the dispute resolution mechanism outlined in
Section 13.4 “Escalation; Dispute Resolution”.

9.5    Termination by Company. Company may terminate this Agreement at any time
by delivering to University a written notice of termination at least [***] days
prior to the effective date of termination. In addition, Company may propose to
terminate certain of its Licensed Rights hereunder by delivering to University a
written notice of termination at least [***] days prior to the effective date of
termination of such Licensed Rights.

9.6    Effect of Termination. Upon termination of this Agreement, the Licensed
Rights granted (including any and all rights granted under the Licensed Rights
to Sublicensees including Permitted Sublicensees) will terminate. However, no
end-user rights shall terminate as a result of termination of this Agreement.
Company’s obligations that have accrued prior to the effective date of
termination or expiration of this Agreement (including but not limited to the
obligations under Article 6 “Payments, Reimbursements, Reports, and Records”
will survive termination of this Agreement. Sublicenses will terminate unless
converted into a direct license with University pursuant to Section 9.8
“Sublicenses After Termination”. Notwithstanding any such termination of this
Agreement, subject to being in compliance with Article 6 “Payments,
Reimbursements, Reports, and Records” of this Agreement at the time of
termination, and subject to ongoing compliance with obligations under Article 6
“Payments, Reimbursements, Reports, and Records”, Company and any Sublicensees
and Distributors may sell or otherwise dispose of existing inventory of Licensed
Products for a period of [***] after the effective date of termination of this
Agreement (“Sell-Off Period”). Company will provide notification if Company, or
any Sublicensees or Distributors, will be exercising their rights to continue
selling inventory pursuant to the Sell-Off Period. Company, Sublicensees, and
Distributors will destroy any existing Licensed Know-How in their possession,
and provide written notification of said destruction to University within [***]
of either the effective date of termination or the end of the Sell-Off Period if
University has been notified pursuant to the preceding sentence.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 14 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

9.7    Final Report to University. Within [***] after the end of the calendar
quarter following either the expiration or termination of either this Agreement
or the Sell-Off Period, whichever is later, Company will submit a final Sales
Report to University. Any payment obligations accrued prior to such termination
or expiration, including those incurred but not yet paid, will become due and
payable at the same time as this final Sales Report is due to University.

9.8    Sublicenses After Termination. At any time within [***] following
termination of this Agreement, a Sublicensee may notify University that it
wishes to enter into a direct license with University in order to retain its
rights to the Licensed Rights granted to it under its Sublicense (such [***]
following termination, the “Initial Notice Period”). Following receipt of such
notice, University and Sublicensee will enter into a license agreement the terms
of which will be substantially similar to the terms of this Agreement. The scope
of the direct license, the licensed territory, and the duration of the license
grant will be comparable to the corresponding terms granted by Company to such
Sublicensee, provided that such Sublicensee will be granted at least the same
scope of rights as it obtained from Company under its Sublicense. For the sake
of clarity, the financial terms, including without limitation, the running
royalty rate and milestone payments, will be identical to the corresponding
financial terms set forth in this Agreement, provided University shall consider
in good faith reducing the non-running royalty financial payments where there
are multiple direct licensees or such direct licensee has a reduced scope
compared with this Agreement. Notwithstanding the foregoing, each Sublicensee’s
right to enter into such direct license will be conditioned upon:

9.8.1    Written Notification to University. Such Sublicensee informing
University in writing, pursuant to Section 13.10 “Notices”, that it wishes to
enter into such direct license with University, within the Initial Notice
Period;

9.8.2    Sublicensee in Good Standing. Such Sublicensee being in good standing
with Company under its Sublicense, and such Sublicense not being the subject of
a dispute between Sublicensee and Company, or between Company and University
under this Agreement;

9.8.3    Valid Sublicense. Such Sublicense having been validly entered into by
Company and Sublicensee pursuant to the terms of Section 2.3 “Sublicense
Rights”;

9.8.4    Sublicensee Certification that Conditions are Satisfied. Such
Sublicensee using reasonable efforts to certify or otherwise demonstrate that
the conditions set forth in Subsections 9.8.1 “Written Notification to
University”, 9.8.2 “Sublicensee Good Standing”, and 9.8.3 “Valid Sublicense”
have been met within thirty (30) days of expiration of the Initial Notice Period
(or within such longer period of time as University agrees is reasonable under
the circumstances, based on the nature and extent of any documentation
reasonably requested by University); and

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 15 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

9.8.5    Time Limitations. Unless mutually agreed by the Parties in writing,
such negotiations for a direct license are not to exceed [***] from the end of
the Initial Notice Period.

Except as set forth in Subsection 9.8.5 “Time Limitations”, University may, at
its sole discretion, waive any of these requirements. If all of the conditions
set forth in this Section 9.8 are met, then Sublicensee will be granted such
direct license by University. If any condition set forth in this Section 9.8 is
not met, then after expiration of any time period granted to Sublicensee with
respect to meeting such condition (for example and to the extent applicable, the
Initial Notice Period and/or the periods described in Subsections 9.8.4
“Sublicensee Certification that Conditions are Satisfied” and 9.8.5 “Time
Limitations”), Sublicensee will not practice Licensed Rights except as provided
for in Section 9.6 “Effect of Termination” and University will be free to
license or not license Licensed Rights to such Sublicensee according to
University’s sole discretion.

10.    RELEASE, INDEMNIFICATION, AND INSURANCE

10.1.    Company’s Release. Company hereby releases University, Stanford
University and their regents, employees, and agents forever from any and all
suits, actions, claims, liabilities, demands, damages, losses, or expenses
(including reasonable attorneys’ and investigative expenses) relating to or
arising out of (a) the manufacture, use, lease, sale, or other disposition of a
Licensed Product by Company, Sublicensee(s), Distributor(s), or any other party
authorized by Company to practice the License Rights; or (b) the assigning or
sublicensing of Company’s rights under this Agreement.

10.2.    Indemnification. Company will indemnify, defend, and hold harmless
University, Stanford University, and their regents, employees, and agents (each,
an “Indemnitee”) from all Third Party suits, actions, claims, liabilities,
demands, damages, losses, or expenses (including reasonable attorneys’ and
investigative expenses), arising out of Company’s or Sublicensees’ exercise of
any rights with respect to Licensed Products, including, without limitation,
personal injury, property damage, breach of contract and warranty and
products-liability claims relating to a Licensed Product and claims brought by a
Sublicensee (each, a “Claim”), provided that the Company will not have
obligations to the extent resulting from the University’s or Stanford
University’s gross negligence or willful misconduct. In the event of a Claim,
the Indemnitee against whom a Claim is brought will: (a) give Company written
notice of the Claim within a reasonable period of time after such Indemnitee
receives notice thereof along with sufficient information for Company to
identify the Claim; and (b) cooperate and provide such assistance (including,
without limitation, testimony and access to documentation within the possession
or control of such Indemnitee) as Company may reasonably request in connection
with Company’s defense, settlement and satisfaction of the Claim. Company will
pay or reimburse all costs and expenses reasonably incurred by such Indemnitee
to provide any such cooperation and assistance. Any settlement that would admit
liability on the part of University or Stanford University or that would involve
any relief other than the payment of monetary damages will be subject to the
approval of University and/or Stanford University, such approval not to be
unreasonably withheld. HHMI, and its trustees, officers, employees, and agents
(collectively, “HHMI Indemnitees”), will be indemnified, defended by counsel
acceptable to HHMI, and held harmless by Company from and against any claim,
liability, cost, expense, damage, deficiency, loss, or obligation, of any kind
or nature (including, without limitation, reasonable attorneys’ fees and other
costs and expenses of defense) (collectively, “HHMI Claims”), based upon,
arising out of, or otherwise relating to this Agreement or any Sublicense or
Permitted Sublicense, including without limitation any cause of action relating
to product liability. The previous sentence will not apply to any HHMI Claim
that is determined with finality by a court of competent jurisdiction to result
solely from the gross negligence or willful misconduct of an HHMI Indemnitee.
Notwithstanding any other provision of this Agreement, Company and Sublicensee’s
obligations to defend, indemnify and hold harmless the HHMI Indemnitees under
this paragraph will not be subject to any limitation or exclusion of liability
or damages or otherwise limited in any way.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 16 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

10.3    Company’s Insurance.

10.3.1    General Insurance Requirement. Throughout the term of this Agreement,
or during such period as the Parties will agree in writing, Company will
maintain full force and effect commercial general liability (CGL) insurance and
product liability insurance, with single claim limits at an amount customary to
Company’s business for activities and/or products of a similar nature. Such
insurance policy will include coverage for claims that may be asserted by
University or HHMI against Company under Section 10.2 “Indemnification”. Such
insurance policy will name the Board of Regents of the University of Washington,
Stanford University, and HHMI as an additional insured and will require the
insurer to deliver written notice to University at the address set forth in
Section 13.10 “Notices”, at least thirty (30) days prior to the termination of
the policy. Company will deliver to University a copy of the certificate of
insurance for such policy.

10.3.2    Clinical Trial Liability Insurance. Within thirty (30) days prior to
the initiation of human clinical trials with respect to Licensed Product(s),
Company will provide to University certificates evidencing the existence and
amount of clinical trials liability insurance. Company will issue irrevocable
instructions to its insurance agent and to the issuing insurance company to
notify University of any discontinuance or lapse of such insurance not less than
thirty (30) days prior to the time that any such discontinuance is due to become
effective. Company will provide University a copy of such instructions upon
their transmittal to the insurance agent and issuing insurance company. Company
will further provide University, at least annually, proof of continued coverage.

11.    WARRANTIES

11.1.    Authority. Each Party represents and warrants to the other Party that
it has full power and authority to execute, deliver, and perform this Agreement,
and that no other proceedings by such Party are necessary to authorize the
Party’s execution or delivery of this Agreement.

11.2    Documents. University represents and warrants that: all University
personnel, including employees, students, consultants and contractors, who
University is aware as of Effective Date have contributed to the Licensed
Patents as of Effective Date have either (a) been party to a for-hire
relationship with University that affords University sufficient ownership of all
Licensed Patents to provide this license to Company, or (b) executed assignment
documents in favor of University as prescribed by University policies or by
agreement with HHMI to provide University sufficient ownership of the Licensed
Patents to provide this license to Company. Furthermore, in the IIA, Stanford
represents that its inventors are either (i) obligated to assign to Stanford all
of the inventors’ rights in the Licensed Patents or (ii) obligated to assign
his/her inventor’s rights in the Licensed Patents to HHMI, and that HHMI has or
will assign its rights in such Licensed Patents to Stanford University pursuant
to the collaborative arrangements between them; and that Stanford will use
diligent efforts to cause its inventors to sign any additional papers as may be
necessary to evidence such assignment.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 17 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

11.3     No Known Infringement. As of the Effective Date, to the best of
University’s CoMotion office’s knowledge, (a) no claim has been made or is
threatened charging University or Stanford University with infringement of, or
claiming that the Licensed Rights infringe any Third Party rights; and (b) no
proceedings have been instituted, or are pending or threatened, which challenge
the University’s or Stanford University’s rights in respect to the Licensed
Patents or other Licensed Rights.

11.4    Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN SECTIONS 2.8
“IIA”, 11.1 “AUTHORITY”, 11.2 “DOCUMENTS”, AND 11.3 “NO KNOWN INFRINGEMENT”
UNIVERSITY (FOR ITSELF AND ON BEHALF OF STANFORD UNIVERSITY) AND HHMI DISCLAIM
AND EXCLUDE ALL WARRANTIES, EXPRESS AND IMPLIED, CONCERNING EACH LICENSED RIGHT
AND EACH LICENSED PRODUCT, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
NON-INFRINGEMENT AND THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. University/Stanford University innovation has been developed
as part of research conducted at University and Stanford University.
University/Stanford University innovation is experimental in nature and is made
available “AS IS,” without obligation by University or Stanford University to
provide accompanying services or support except as specified in this Agreement.
The entire risk as to the quality and performance of University/Stanford
University innovation is with Company.

11.5    Intellectual Property Disclaimers. University (for itself and on behalf
of Stanford University) expressly disclaims any warranties concerning and makes
no representations: (a) that the Licensed Patent(s) will be approved or will
issue; (b) concerning the validity or scope of any Licensed Right; or (c) that
the practice of Licensed Rights, or the manufacture, use, sale, lease or other
disposition of a Licensed Product will not infringe or violate a Third Party’s
patent, copyright, or other intellectual property right.

12.    DAMAGES

12.1.    Remedy Limitation. EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES,
(A) IN NO EVENT WILL UNIVERSITY OR STANFORD UNIVERSITY BE LIABLE FOR PERSONAL
INJURY OR PROPERTY DAMAGES ARISING IN CONNECTION WITH THE ACTIVITIES
CONTEMPLATED IN THIS AGREEMENT AND (B) IN NO EVENT WILL EITHER PARTY OR STANFORD
UNIVERSITY BE LIABLE FOR LOST PROFITS, LOST BUSINESS OPPORTUNITY, INVENTORY
LOSS, WORK STOPPAGE, LOST DATA OR ANY OTHER RELIANCE OR EXPECTANCY, INDIRECT,
SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, OF ANY KIND.

12.2    Damage Cap. IN NO EVENT WILL UNIVERSITY’S TOTAL LIABILITY FOR THE BREACH
OR NONPERFORMANCE OF THIS AGREEMENT EXCEED THE AMOUNT OF PAYMENTS PAID AND
SHARES ISSUED TO UNIVERSITY UNDER ARTICLE 6 “PAYMENTS, REIMBURSEMENTS, REPORTS,
AND RECORDS”. THIS LIMITATION WILL APPLY TO CONTRACT, TORT, AND ANY OTHER CLAIM
OF WHATEVER NATURE.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 18 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

13.    GENERAL PROVISIONS

13.1.    Amendment and Waiver. This Agreement may be amended from time to time
only by a written instrument signed by the Parties. No term or provision of this
Agreement will be waived, and no breach excused, unless such waiver or consent
is in writing and signed by the Party claimed to have waived or consented. No
waiver of a breach will be deemed to be a waiver of a different or subsequent
breach.

13.2.    Assignment. The rights and licenses granted by University in this
Agreement are personal to Company and Company will not assign its interest or
delegate its duties under this Agreement without the written consent of
University, which consent will not to be unreasonably withheld or delayed; any
such assignment or delegation made without written consent of University will
not release Company from its obligations under this Agreement. Notwithstanding
the foregoing, Company, without the prior approval of University, may assign
all, but no less than all, of its rights and delegate all, but no less than all,
of its duties under this Agreement to a Third Party provided that: (a) the
assignment is made to such Third Party as a part of and in connection with an
Acquisition, (b) Company obtains from such Third Party written agreement to
honor all obligations under this Agreement accrued by Company before Acquisition
and all obligations under this Agreement to accrue by such Third Party assignee
after Acquisition, and (c) Company provides written notice to University of the
Acquisition, together with a substitution of parties document or copy of the
assignment confirming compliance with (b) above, no later than thirty (30) days
after the close of the Acquisition. Any assignment made in violation of this
Section 13.2 “Assignment” is void and will constitute an act of breach that
requires remedy under Section 9.2 “Termination by University”. This Agreement
will inure to the benefit of Company and University and their respective
permitted assignees and trustees.

13.3.    Confidentiality.

13.3.1    Form of Transfer. Confidential Information may be conveyed in tangible
or intangible form. Disclosing Party must clearly mark its Confidential
Information “confidential.” If disclosing Party communicates Confidential
Information in non-written form, it will reduce such communications to writing,
clearly mark it “confidential,” and provide a copy to receiving Party within
thirty (30) days of original communication at the address in Section 13.10
“Notices”. Any business information delivered by Company as required under this
Agreement shall be deemed marked “confidential,” whether or not such
confidential marking appears.

13.3.2    No Unauthorized Disclosure of Confidential Information. Beginning on
the Effective Date and continuing throughout the term of this Agreement and
thereafter for a period of five (5) years, receiving Party will not disclose or
otherwise make known or available to any Third Party any disclosing Party
Confidential Information, without the express prior written consent of
disclosing Party. Notwithstanding the foregoing, receiving Party will be
permitted to disclose Confidential Information of disclosing Party to (i) actual
or potential investors, lenders, consultants, advisors, collaborators,
Sublicensees, or development partners, which disclosure will be made under
conditions of confidentiality and limited use and (ii) its attorney or agent as
reasonably required and (iii) to employees and trustees of HHMI who have a need
to know. In no event will receiving Party incorporate or otherwise use
disclosing Party’s Confidential Information in connection with any patent
application filed by or on behalf of receiving Party. Receiving Party will
restrict the use of disclosing Party’s Confidential Information to uses
exclusively in accordance with the terms of this Agreement. Receiving Party will
use reasonable procedures to safeguard disclosing Party’s Confidential
Information. In the case where Company is the receiving Party, Company’s
confidentiality obligations will also apply equally to Sublicensees.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 19 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

13.3.3    Access to University Information. University is an agency of the state
of Washington and is subject to the Washington Public Records Act, RCW 42.56 et
seq., (“Act”), and no obligation assumed by University under this Agreement will
be deemed to be inconsistent with University’s obligations as defined under the
Act and as interpreted by University in its sole discretion. If University
receives a request for public records under the Act for documents containing
Company Confidential Information, and if University concludes that the documents
are not otherwise exempt from public disclosure, University will provide Company
notice of the request before releasing such documents. Such notice will be
provided in a timely manner to afford Company sufficient time to review such
documents and/or seek a protective order, at Company’s expense utilizing the
procedures described in RCW 42.56.540. University will have no other obligation
to protect Company Confidential Information from disclosure in response to a
request for public records.

13.3.4    Disclosure as Required by Law. Either Party will have the right to
disclose the other Party’s Confidential Information as required by law or valid
court order, provided that such Party will inform the Party who owns such
Confidential Information prior to such disclosure, will cooperate with the owner
Party’s efforts to limit or avoid disclosure, and will limit the scope and
recipient of disclosure to that required by such law or court order.

13.4.    Escalation; Dispute Resolution. If (a) Company disputes that (i) a
default has occurred as contemplated in Section 9.2 “Termination by University”,
or that a default has not been cured, or (ii) Company wishes to dispute
termination of this Agreement resulting from a failed negotiation of a new
Performance Milestone as contemplated under Section 5.2 “Renegotiation of
Performance Milestones”, then Company may provide University with a written
dispute notice (“Dispute Notice”) prior to expiration of the [***]-day cure
period referenced in Section 9.2, stating the basis of Company’s disagreement
with respect to such default or cure, or (b) if there is a dispute as provided
under Sections 3.3 or 7.2, then either Party may provide the other with a
Dispute Notice. If Company disputes that a default has occurred as contemplated
in Section 9.3 “Events of Default”, then Company may provide University with a
Dispute Notice within [***] days of University sending the notice of termination
referenced in Section 9.3. Upon receipt of a Dispute Notice, University’s right
to terminate this Agreement will be suspended and all rights under this
Agreement will continue unaffected provided the dispute resolution process in
this Section 13.4 “Escalation; Dispute Resolution” is being exercised. Any
dispute will first be escalated to Company’s Chief Executive Officer or to a
representative from Company’s Board of Directors, and to University’s Vice
President for Innovation Strategy, representatives of which will be instructed
to work in good faith to attempt to reach a mutually acceptable resolution of
the dispute that would avoid termination of this Agreement. If the
representatives are unable to reach such resolution of the dispute within [***]
days of delivery of the Dispute Notice, an independent, neutral mediator
acceptable to both Parties (acting reasonably) will be appointed. The Parties
will submit their dispute to mediation according to such parameters as they may
mutually agree in writing. The Parties agree to discuss their differences in
good faith and to attempt in good faith, with facilitation by the mediator, to
reach an amicable resolution of the dispute within [***] days after the
mediator’s appointment. If the Parties are not able to agree on resolution of
the dispute within such period, or within [***] days of the Dispute Notice,
whichever is earlier, including agreeing on a new Performance Milestone pursuant
to Section 5.2 “Renegotiation of Performance Milestones” if that is the subject
of the dispute, then the dispute resolution process of this Section 13.4
“Escalation; Dispute Resolution” will be complete and either Party may pursue
any other action that is legally available to it. Notwithstanding the foregoing,
no dispute affecting the rights or property of HHMI shall be subject to
arbitration.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 20 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

13.5    Consent and Approvals. Except as otherwise expressly provided in this
Agreement, all consents or approvals required under the terms of this Agreement
must be in writing and will not be unreasonably withheld or delayed.

13.6    Construction. The headings preceding and labeling the sections of this
Agreement are for the purpose of identification only and will not in any event
be employed or used for the purpose of construction or interpretation of any
portion of this Agreement. As used herein and where necessary, the singular
includes the plural and vice versa, and masculine, feminine, and neuter
expressions are interchangeable, and the word “including” shall mean “including,
without limitation.”

13.7    Enforceability. If a court of competent jurisdiction adjudges a
provision of this Agreement unenforceable, invalid, or void, such determination
will not impair the enforceability of any of the remaining provisions hereof and
the provisions will remain in full force and effect.

13.8    No Third-Party Beneficiaries. Except as identified in Section 13.22
“Third Party Beneficiary” or other parts of this Agreement referencing Stanford
University, no provision of this Agreement, express or implied, confers upon any
person other than the Parties to this Agreement any rights, remedies,
obligations, or liabilities hereunder. No Sublicensee will have a right to
enforce or seek damages under this Agreement

13.9    Language. Unless otherwise expressly provided in this Agreement, all
notices, reports, and other documents and instruments that a Party elects or is
required by the terms of this Agreement to deliver to the other Party will be in
English.

13.10    Notices. All notices, requests, and other communications that a Party
is required or elects to deliver will be in writing and will be delivered
personally, or by facsimile or electronic mail (provided such delivery is
confirmed), or by a recognized overnight courier service or by United States
mail, first-class, certified or registered, postage prepaid, return receipt
requested, to the other Party at its address set forth below or to another
address as a Party may designate by notice given under this Section 13.10:

 

If to University:

    

UW CoMotion

Attn: [***]

4545 Roosevelt Way NE, Suite 400

Seattle, WA 98105

Facsimile No.: [***]

Email: [***]

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 21 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

If to Company:

    

Neoleukin Therapeutics, Inc.

Attn: Jonathan Drachman, CEO

218 Dorffel Drive East

Seattle, WA 98112

Email: [***]

13.11    Proprietary Markings. To the extent commercially feasible, Company will
mark all material forms of Licensed Products or packaging pertaining thereto
made and sold by Company in the United States with patent marking conforming to
35 U.S.C. §287(a), as amended from time to time. All Licensed Product(s) shipped
to or sold in other countries will be marked in such a manner as to provide
notice to potential infringers pursuant to the patent law and practice of the
country of manufacture or sale.

13.12    Use of University’s Name and Trademarks or the Names of University
Faculty, Staff, or Students. No provision of this Agreement grants Company or
Sublicensee any right or license to use the name or trademarks of University or
Stanford University, or the names or identities of any member of the faculty,
staff, or student body of University or Stanford University. Except as provided
herein, Company will not use, and will not permit a Sublicensee to use, any such
trademarks, names, or identities without University’s, Stanford University’s,
and, as the case may be, such member’s prior written approval. Notwithstanding
the foregoing, Company may provide factual information regarding the existence
of this Agreement. Company acknowledges that under HHMI policy, Company may not
use the name of HHMI or of any HHMI employee (including Principal Investigator)
in a manner that reasonably could constitute an endorsement of a commercial
product or service; but that use for other purposes, even if commercially
motivated, is permitted provided that (1) the use is limited to accurately
reporting factual events or occurrences, and (2) any reference to the name of
HHMI or any HHMI employees in press releases or similar materials intended for
public release is approved by HHMI in advance.

13.13    Publicity. University will have the right to report in its customary
publications and presentations that University and Company have entered into a
license agreement for the technology covered by the Licensed Rights and
University may use Company logos in such publications and presentations provided
that University does not modify Company’s logos and does not through such use
imply any endorsement by Company of University. The Parties will cooperate with
one another to review and respond to any press release or similar communication
proposed by the other Party regarding the non-confidential subject matter of
this Agreement. The specific content and timing of such press releases or
similar communication is subject to mutual agreement by the Parties, which will
not be unreasonably withheld. Further, University and Company will issue a joint
press release regarding this Agreement, subject to both Party’s, and HHMI’s,
review and written approval of the specific content thereof, and such press
release will include specific mention of the contributions of University
personnel, in accordance with Section 13.12, and University in developing the
technology in a prominent portion of the press release. Company will provide
University with appropriate quotes for such press release. University may post
the press release in digital and print publications as well as on University’s
own website.

13.14    Relationship of Parties. In entering into, and performing their duties
under, this Agreement, the Parties are acting as independent contractors and
independent employers. No provision of this Agreement will create or be
construed as creating a partnership, joint venture, or agency relationship
between the Parties. No Party will have the authority to act for or bind the
other Party in any respect.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 22 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

13.15    Relationship with Principal Investigator(s). Company acknowledges that
Principal Investigator(s) is employed by HHMI and has certain pre-existing
obligations to HHMI and University, including obligations with respect to
disclosure and ownership of intellectual property and obligations arising from
sponsored research agreements between University and Third Parties. Accordingly,
Company agrees that to the extent that any consulting agreement between Company
and Principal Investigator(s) is inconsistent with any of Principal
Investigator(s)’s obligations to HHMI or University, including the reporting of
all inventions developed while employed by HHMI (regardless of where arising)
and including contractual obligations arising under any sponsored research
agreements between University and Third Parties, then Principal
Investigator(s)’s obligations to HHMI and University will prevail and to such
extent any inconsistent provisions of such consulting agreement will be deemed
inapplicable and unenforceable.

13.16    Security Interest. In no event will Company grant, or permit any person
to assert or perfect, a security interest in the Licensed Rights; however,
Company may grant or permit a security interest in the Company’s rights under
this Agreement.

13.17    Survival. The obligations specified in Article 6 “Payments,
Reimbursements, Reports, and Records” will survive termination of this Agreement
with respect to obligations that accrued prior to thermination, including Net
Sales during the Sell-Off Period as authorized under Seciton 9.6, and further
provided that Reports will not be required for any period in which there are no
Net Sales other than the final report due under Section 9.7 “Final Report to
University”. The obligation specified in Section 2.2 “Know-How License” will
survive the expiration of this Agreement. The obligations and rights set forth
in Section 2.7 “HHMI Research Use Rights”; Articles 9 “Termination”, 10
“Release, Indemnification, and Insurance”, 11 “Warranties”, 12 “Damages”;
Sections 13.3 “Confidentiality”, 13.17 “Survival”, 13.19 “Applicable Law”,
Section 13.20 “Forum Selection”, Section 13.21 “Entire Agreement”, and
Section 13.22 “Third-Party Beneficiary” will survive the termination or
expiration of this Agreement.

13.18    Collection Costs and Attorneys’ Fees. If a Party fails to perform an
obligation or otherwise breaches one or more of the terms of this Agreement, the
other Party may recover from the non-performing breaching Party all its costs
(including actual attorneys’ and investigative fees) to enforce the terms of
this Agreement.

13.19    Applicable Law. The internal laws of the state of Washington will
govern the validity, construction, and enforceability of this Agreement, without
giving effect to the conflict of laws principles thereof.

13.20    Forum Selection. Any suit, claim, or other action to enforce the terms
of this Agreement will be brought exclusively in the state and federal courts of
King County, Washington. Company hereby submits to the jurisdiction of that
court and waives any objections it may have to that court asserting jurisdiction
over Company or its assets and property.

13.21    Entire Agreement. Company has evaluated the innovations and Licensed
Patents under a Confidentiality Agreement (“CDA”) with University (UW reference
number 43597A), dated September 14, 2018. In addition, Company and University
executed an exclusive option agreement (“Option”) for certain Licensed Patents,
with University reference UW reference number 43729A, dated November 29, 2018.
This Agreement (including all attachments, exhibits, and amendments) is the
final and complete understanding between the Parties concerning licensing the
Licensed Rights. This Agreement supersedes any and all prior or contemporaneous
negotiations, representations, and agreements, whether written or oral,
concerning the Licensed Rights. However, the obligations of nonuse and
nondisclosure for Confidential Information disclosed under the CDA and Option
will survive according to the terms of those agreements. Confidential
Information disclosed under this Agreement will be governed by the terms of this
Agreement. This Agreement may not be modified in any manner, except by written
agreement signed by an authorized representative of both Parties.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 23 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

13.22    Third Party Beneficiary.

13.22.1    HHMI is not a party to this Agreement and has no liability to any
licensee, sublicensee, or user of anything covered by this Agreement, but HHMI
is an intended third-party beneficiary of this Agreement and certain of its
provisions are for the benefit of HHMI and are enforceable by HHMI in its own
name.

13.22.2    Notwithstanding anything to the contrary in this Agreement, each
Sublicensee is an intended third party beneficiary of this Agreement, but solely
for purposes of enforcing Section 9.8 in its own name.

13.23    Counterparts. This Agreement may be executed in counterparts, each of
which (including signature pages) will be deemed an original, but all of which
together will constitute one and the same instrument. A facsimile, scanned, or
photocopied signature (and any signature duplicated in another similar manner)
identical to the original will be considered an original signature.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized representatives.

 

University of Washington

   

Neoleukin Therapeutics, Inc.

By:

 

/s/ Dennis Hanson

   

By:

 

/s/ Jonathan Drachman

Name:

 

Dennis Hanson

   

Name:

 

Jonathan Drachman

Title:

 

Associate Director, Innovation Development

   

Title:

 

CEO

Date:

 

7/8/2019

   

Date:

 

7/8/2019

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 24 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

Exhibit A

Start-Up License Schedule

A1.    Licensed Rights:

 

  A1.1

Licensed Patents:

[***]

A2.    Performance Milestones (Section 5.1 “Performance Milestones”): Company or
Sublicensee will meet the following Performance Milestones:

 

A2.1

  

[***]

A2.1.1

Performance Milestone 1

  

[***]

A2.1.2

Performance Milestone 2

  

[***]

A2.1.3

Performance Milestone 3

  

[***]

A2.1.4

Performance Milestone 4

  

[***]

A2.1.5

Performance Milestone 5

  

[***]

A2.1.6

Performance Milestone 6

  

[***]

 

A2.2

  

[***]

A2.2.1

Performance Milestone 1

  

[***]

A2.2.2

Performance Milestone 2

  

[***]

A2.2.3

Performance Milestone 3

  

[***]

A2.2.4

Performance Milestone 4

  

[***]

A2.2.5

Performance Milestone 5

  

[***]

A2.2.6

Performance Milestone 6

  

[***]

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 25 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

A2.3

 

Performance Milestone for Licensed Product that is an antagonist
protein biologic

A2.3.1

Performance Milestone 1

 

[***]

A2.3.2

Performance Milestone 2

 

[***]

A2.3.3

Performance Milestone 3

 

[***]

A2.3.4

Performance Milestone 4

 

[***]

A2.3.5

Performance Milestone 5

 

[***]

A2.3.6

Performance Milestone 6

 

[***]

A3.    Payments (Section 6.1):

A3.1    Annual Maintenance Fee. Company will pay to University annual,
non-creditable, maintenance fees of: [***] US dollars ($[***]) due on January
31st following the second anniversary of the Effective Date, [***] ($[***]) due
on January 31st following the third anniversary of the Effective Date, and [***]
($[***]) due on January 31st following the fourth anniversary of the Effective
Date and all subsequent January 31st thereafter; provided that no annual
maintenance fee will be due in any year Company pays minimum annual royalties.

A3.2    Running Royalty Payments. Company will pay to University within [***]
days after the last day of each calendar quarter during the term of this
Agreement an amount equal to [***]% of Net Sales during such quarter as a
running royalty payment. On a country-by-country basis, and a Licensed
Product-by-Licensed Product basis, if in a country there is no Valid Claim that
covers the Licensed Product, then the foregoing royalty rate shall be reduced by
[***] percent ([***]%) with respect to Net Sales of such Licensed Product in
such country.

A3.2.1    Third Party Royalties. If Company or its Sublicensees are required to
pay royalties to a Third Party based on Company’s or such Sublicensee’s
manufacture, use, offer for sale, sale or import of Licensed Product subject to
one or more patents of such Third Party that create a total royalty burden for
the Licensed Product of greater than [***] percent ([***]%) (such figure
including the above running royalty to University), then the royalty Company
pays to University may be reduced by the lesser of (i) [***] percent ([***]%) of
the royalty otherwise due to the University absent of a Third Party royalty
reduction, (ii) [***] percent ([***]%) of the royalty actually paid to the Third
Party, or (iii) the percent Company may reduce such Third Party royalty by based
on a royalty stacking provision for the same product. To qualify for this
reduction the Third Party patent must be required for the manufacture, use,
offer for sale, sale or import of the Licensed Product

A3.3    Minimum Annual Royalties. Company will pay minimum annual royalties for
the term of this Agreement, to be creditable against running royalty payments
for the preceding calendar year on a non-cumulative basis and to be due in full
and payable on January 31st of each year beginning on January 31st of the year
following the first commercial sale of a Licensed Product and continuing during
the term of this Agreement according to the following schedule:

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 26 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

Calendar Year

   Minimum
Annual Royalty  

Year 1

   $ [***]  

Year 2

   $ [***]  

Year 3 and each year after

   $ [***]  

A3.3.1    If this Agreement is terminated prior to the payment of a minimum
annual royalty in any given year the amount due for that minimum annual royalty
payment will be prorated on the basis of the number of full quarters that have
elapsed prior to termination since the last payment of a minimum annual royalty.

A3.4    Financial Milestones. Company will pay to University the following
non-cumulative, non-creditable, and non-refundable milestone achievement
payments within thirty (30) days of achieving the corresponding milestone,
whether achieved by Company or a Sublicensee, for each distinct class of
Licensed Product, i.e., first agonist, first antagonist, first [***] molecule:

 

    

Milestone

$[***]

  

Performance Milestone 3 in A2.1.3, A2.2.3, or A2.3.3

$[***]

  

Performance Milestone 4 in A2.1.4, A2.2.4, or A2.3.4

$[***]

  

Performance Milestone 5 in A2.1.5, A2.2.5, or A2.3.5

$[***]

  

Cumulative Net Sales of $[***]

$[***]

  

Cumulative Net Sales of $[***]

A3.5    Equity. In consideration for the rights granted to Company hereunder,
within [***] days after the Effective Date, Company will issue to University a
number of Shares equal to [***] percent ([***]%) of Company’s Fully-Diluted
Shares as of the Effective Date, such Shares to be issued pursuant to the Stock
Subscription Agreement attached hereto as Exhibit C; provided, however, that
solely for purposes of this initial issuance of Shares, Company’s Fully-Diluted
Shares shall exclude all then-outstanding convertible promissory notes issued by
the Company. In addition, Company agrees to issue additional Shares to
University sufficient to cause the University to own in aggregate [***] percent
([***]%) of Company’s Fully-Diluted Shares through such time as the Company has
raised Qualified Financing; provided, however, that if Company closes an equity
financing that would result in its cumulative equity capital raised being in
excess of the Qualified Offering Proceeds, any such excess capital (and
resulting dilution) will be ignored and the number of additional Shares to be
issued to University will be calculated assuming Company had raised only such
amount of equity capital as would result in its cumulative equity capital raised
since incorporation being equal to the Qualified Offering Proceeds. Any such
additional Shares will be issued as of or immediately after such closing.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 27 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

A3.5.1    Participation Rights. If the Company proposes to sell any equity
securities or securities that are convertible into equity securities of the
Company (collectively, “Equity Securities”), then the University and/or its
Assignee (as defined below) will have the right to purchase up to [***] percent
([***]%) of the securities issued in each offering on the same terms and
conditions as are offered to the other purchasers in each such financing.
Company shall provide ten business days advanced written notice of each such
financing, including reasonable detail regarding the terms and purchasers in the
financing. If all Equity Securities that the University and/or its Assignee are
entitled to purchase pursuant to this Subsection A3.5.1 are not elected to be
purchased by the University and/or its Assignee during such ten business day
period, the Company may offer the remaining unsubscribed portion of such Equity
Securities to any person or persons at a price not less than that, and upon
terms no more favorable to the offeree than those, specified in such written
notice. The term “Assignee” means (a) any entity to which the University’s
participation rights under this section have been assigned either by the
University or another entity, or (b) any entity that is controlled by the
University. Notwithstanding the foregoing, the foregoing participation rights
shall not apply to the following: (i) the issuance or sale of Shares or options
therefor, to employees, directors, consultants and other service providers for
the primary purpose of soliciting or retaining their services pursuant to plans
or agreements approved by the Company’s Board of Directors (the “Board”); (ii)
the issuance of securities pursuant to the conversion or exercise of convertible
or exercisable securities that are outstanding as of the date hereof; (iii) the
issuance of securities in connection with a bona fide business acquisition by
the Company, whether by merger, consolidation, sale of assets, sale or exchange
of stock or otherwise, approved by the Board; (iv) the issuance of stock,
warrants or other securities or rights pursuant to any equipment leasing
arrangement or debt financing arrangement, which arrangement is approved by the
Board and is primarily for non-equity financing purposes; (v) the issuance of
stock, warrants or other securities or rights to persons or entities with which
the Company has business relationships, provided such issuances are approved by
the Board and are primarily for non-equity financing purposes; (vi) the issuance
of Equity Securities that are specifically deemed (in a written instrument) not
to be subject to the participation rights set forth in this Subsection A3.5.1 by
the University and/or its Assignee; or (vii) the issuance of any other Equity
Securities that are excluded from any right of first offer or participation
right granted by the Company to any of its investors and set forth in an
“Investors’ Rights Agreement” or any similar agreement at any time
then-outstanding. In addition to the foregoing, this participation right shall
not be applicable with respect to any Assignee in any subsequent offering of
Equity Securities if (x) at the time of such offering, Assignee is not an
“accredited investor,” as that term is then defined in Rule 501(a) of the
Securities Act of 1933, as amended, and (y) such offering of Equity Securities
is otherwise being offered only to accredited investors. This paragraph shall
survive the termination of this Agreement.

A3.6    Sublicense Consideration. Within [***] days of the end of each calendar
quarter during the term of this Agreement, Company will pay to University [***]
percent ([***]%) of any Sublicense Consideration received by Company during such
calendar quarter unless reduced by achievement of milestones by Company or its
Sublicensees prior to execution of the particular Sublicense in accordance with
the schedule below; provided that if the nature of the sublicense is a
co-development agreement where Company remains involved in the funding and/or
conduct of the development, then the percentage of Sublicense Consideration will
be based on status of the molecular entity (agonist in A2.1, [***] molecule in
A2.2, or antagonist in A2.3) at the time the Sublicense Consideration payment is
received by Company. Determination of the relevant Performance Milestone having
been achieved for the purposes of determining the Sublicense Consideration
percentage shall be based on the milestones achieved by the most advanced
molecular entity under development by Company that is the same type of molecular
entity as the Licensed Product then in development for which Sublicense
Consideration was received. A reduction of the percentage of Sublicense
Consideration payable to University under this Agreement will be negotiated in
good faith between the Parties where, in addition to the Sublicense of any
rights granted to Company hereunder, Company or its Sublicensee also grants a
Sublicensee a license under a Third Party’s intellectual property rights that
are infringed by Licensed Product(s), and only to the extent that the total
aggregate consideration for such combined license is treated as Sublicense
Consideration.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 28 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

   

Milestone Has Been Achieved at the Date of Execution of the Sublicense

   Sublicense
Consideration
Percentage

A3.6.1

  Production methods of GLP material established for Licensed Product
(e.g. technology transfer documents)    [***]%

A3.6.2

  Performance Milestone 1    [***]%

A3.6.3

  Performance Milestone 2    [***]%

A3.6.4

  Performance Milestone 3    [***]%

A3.6.5

  Performance Milestone 4    [***]%

A3.6.6

  Performance Milestone 5 or initiation of a registrational Phase 2 study   
[***]%

A3.6.7

  Performance Milestone 6    [***]%

A3.7    Acquisition Fee. University will be paid within [***] days of such
Acquisition a fee (the “Acquisition Fee”) equal to (a) [***] percent ([***]%) of
the Acquisition Consideration if [***] Performance Milestones have been achieved
by Company or its Sublicensees, (b) [***] percent ([***]%) of the Acquisition
Consideration if [***]Performance Milestone has been achieved by Company or its
Sublicensees, (c) [***] percent ([***]%) of the Acquisition Consideration if
[***] Performance Milestones have been achieved by Company or its Sublicensees,
or (d) [***] percent ([***]%) of the Acquisition if (i) [***] or more
Performance Milestones have been achieved by Company or its Sublicensees, or
(ii) Company has raised Qualified Financing (for clarity, Qualified Financing
may have occurred prior to the Effective Date) regardless of whether any
Performance Milestones have been met. The Acquisition Fee otherwise due under
this Section A3.7 will be reduced and offset by the amount of consideration
attributable to University’s Shares under Section A3.5 “Equity” above. For this
purpose, the consideration attributable to the Shares will be deemed to include
all amounts paid at closing, placed in escrow, subject to earnout payments, or
otherwise contemplated by the agreement relating to such Acquisition, to the
extent such amounts are actually received by University. The Company will act in
good faith and will not intentionally seek to avoid payment of or reduce the
Acquisition Fee by raising capital or achieving other Performance Milestones
specifically for that purpose.

A3.8    Patent Expense Payment. Company will pay, or reimburse University for
paying, all Patent Expenses incurred prior to, on or after the Effective Date,
within [***] days of its receipt of University’s invoice for such Patent
Expenses. University reserves the right to request advance payments for certain
Patent Expenses, at University’s discretion.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 29 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

A3.8.1    Notwithstanding Sections 4.2 and 4.3 of this Agreement, if at any time
Company fails to provide advance payment when requested, University shall make
patent filing, prosecution, and maintenance decisions, including choosing which
countries to prosecute patents, in its sole discretion and Company shall have no
rights to provide instruction or to take over patent prosecution. University
shall reasonably consider input provided by Company, but have no obligation to
act on such input.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 30 of 38  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

Exhibit B

Royalty Report Form

[Date]

[Company Name & Address]

 

License Number:

  

 

    

Reporting Period:

       

Report Due Date:

 

This report must be submitted regardless of whether royalties are owed.

Please do not leave any column blank. State all information requested below.

 

Product Description

   Royalty Rate      Quantity/Net Sales      Royalty Due           

Report Completed by: ____________________________________    Total Royalties
Due: _____________________________________

Telephone Number: ______________________________________

If you have questions, please contact: ___________________________________

Please make check payable to: University of Washington

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 31 of 37  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

Exhibit C

STOCK SUBSCRIPTION AGREEMENT

STOCK SUBSCRIPTION AGREEMENT, dated the date indicated below on the signature
page hereof, by and between the Company and the University. If and when accepted
by the Company, this Stock Subscription Agreement, when executed below, shall
constitute a subscription for that number of shares of the Securities indicated
on the attached Appendix A. All capitalized terms are defined on Appendix A.

INTENDING TO BE LEGALLY BOUND, and in consideration of the mutual
representations, warranties, covenants and agreements contained herein, Company
and University hereby agree as follows:

1.    Representations and Warranties of the University. The University hereby
represents and warrants to the Company as of the date of this Agreement as
follows:

1.1    The University: (a) is an Accredited Investor as that term is defined in
17 CFR § 230.501(a); (b) has been furnished with all information deemed
necessary by the University to evaluate the merits and risks of the Securities;
(c) has had the opportunity to ask questions and receive answers concerning the
Company and the Securities; and (d) has been given the opportunity to obtain any
additional information necessary to verify the accuracy of any information
obtained concerning the Company.

1.2    Ability to Bear Risk. The University is in a financial position to hold
the Securities and is able to bear the economic risk and withstand a complete
loss of the investment in the Securities.

1.3    Risk Factors. The University recognizes that the Securities as an
investment involve an extremely high degree of risk. There can be no assurance
that the Company will be able to meet its projected goals and the Company may
need significant additional capital to be successful, which capital may not be
readily available or available upon terms that are not substantially dilutive to
the University. If provided, the University has reviewed the risk factors
description provided by the Company.

1.4.    Sophistication. The University is a sophisticated investor, is able to
fend for itself in the transactions contemplated by this Agreement, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the prospective investment in the Securities.

1.5.    Suitability. The investment in the Securities is suitable for the
University based upon its investment objectives and financial needs, and the
University has adequate net worth and means for providing for its current
financial needs and contingencies and has no need for liquidity of investment
with respect to the Securities.

1.6.    Overall Commitment to Illiquid Investments. The University’s overall
commitment to investments which are illiquid or not readily marketable is not
disproportionate to its net worth, and investment in the Securities will not
cause such overall commitment to become excessive.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 32 of 37  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

1.7.    Restricted Securities. The University realizes that (i) none of the
Securities have been registered under the Securities Act of 1933, as amended
(the “Act”), (ii) the Securities are characterized under the Act as “restricted
securities” and, therefore, cannot be sold or transferred unless they are
subsequently registered under the Act or an exemption from such registration is
available and (iii) there is presently no public market for the Securities and
the University may not be able to liquidate his investment in the event of an
emergency or pledge the Securities as collateral security for loans. In this
connection, the University represents that it is familiar with Rule 144
promulgated under the Act, and understands the resale limitations imposed
thereby and by the Act.

1.8.    Exemption Reliance. The University has been advised that the Securities
are not being registered under the Act or the applicable state securities laws
but are being offered and sold pursuant to exemptions from such laws. The
University understands that the Company’s reliance on such exemptions is
predicated in part upon the truth and accuracy of the University’s
representations in this Agreement. The University represents and warrants that
the Securities are being acquired for its own account, in fulfillment of its
statutory mandate for the commercialization of research and economic development
under RCW 28B.10.630, and without the intention of reselling, redistributing or
transferring the same, that it has made no agreement with others regarding any
of such Securities and that its financial condition is such that it is not
likely that it will be necessary to dispose of any of such Securities in the
foreseeable future.

2.    Covenants. The University agrees that:

2.1.    Transfer Restriction. The Securities for which the University hereby
subscribes shall be assigned or transferred only in accordance with all
applicable laws.

2.2.    Disposition of Securities. The University shall in no event make any
disposition of all or any portion of the Securities which it is purchasing
unless and until:

a.    There is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with said
registration statement; or

b.    (i) It shall have furnished the Company with an opinion of its own counsel
to the effect that such disposition will not require registration of such shares
under the Act, and (ii) such opinion of its counsel shall have been concurred in
by counsel for the Company, such concurrence not to be unreasonably withheld or
delayed, and the Company shall have advised the University of such concurrence;
or

c.    The transfer shall comply with the applicable requirements of Rule 144 as
promulgated under the Securities Act of 1933, as amended, or is otherwise exempt
from the registration requirements of such act.

2.3.    No Revocation. The University may not cancel, terminate or revoke this
subscription, and this subscription shall be binding upon its successors and
assigns.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 33 of 37  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

2.4    Execution of Related Documents. The University agrees to execute other
customary, investment-related agreements as proposed by Company and executed by
other investors in Company that contain solely one or more of the following
provisions:

 

  •  

General prohibition on transfer of the Securities

 

  •  

Right of first refusal on proposed transfer

 

  •  

Right of co-sale on proposed transfer

 

  •  

“Tag along, drag along” rights (both must be included)

 

  •  

Market “standoff” agreements up to one hundred eighty (180) days following an
initial public offering

provided, however, that such agreements do not discriminate against the
University and do not contain any of the following provisions:

 

  •  

Rights to repurchase Securities owned by the University

 

  •  

Vesting requirements applicable to Securities owned by the University

 

  •  

Indemnification obligations by the University

 

  •  

Requirement to vote Securities owned by the University

 

  •  

Penalties on the University, or limitations on the University’s rights, as a
result of the University’s failure to make follow-on investments

 

  •  

Any provision that would apply solely to the University (and not to all other
persons who hold the same type and class of Securities as the University)

 

  •  

Confidentiality restrictions or limitations that purport to prevent the
University from complying with applicable open records requirements.

3.    Issuance of Stock Certificate. Company agrees to issue and deliver to the
University at the Treasury Office address provided in Appendix A a duly-executed
stock certificate promptly (and in any case within 30 days) following the
execution of this Agreement.

4.    Governing Law; Successors. The University agrees that this Subscription
Agreement shall be enforced, governed and construed in all respects in
accordance with the laws of the State of Washington, that the rights, powers and
duties set forth herein shall be binding upon the University, its successors and
assigns, and shall inure to the benefit of its successors and assigns.

THE UNIVERSITY HAS BEEN ADVISED, PRIOR TO ITS PURCHASE OF THE SECURITIES, THAT
NEITHER THE OFFERING OF THE SECURITIES NOR ANY OFFERING MATERIALS HAVE BEEN
REVIEWED BY ANY ADMINISTRATOR UNDER THE ACT OR ANY OTHER APPLICABLE SECURITIES
ACT (THE “ACTS”) AND THAT NONE OF THE SECURITIES HAVE BEEN REGISTERED UNDER ANY
OF THE ACTS AND THEREFORE CANNOT BE RESOLD UNLESS THEY ARE REGISTERED UNDER THE
ACTS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 34 of 37  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

SIGNATURE PAGE

The University has completed this Agreement as of the date indicated below and
understands that this subscription is subject to acceptance by the Company.

 

UNIVERSITY OF WASHINGTON    

    NEOLEUKIN THERAPEUTICS, INC.

By:         By:     Title:         Title:     Dated:         Dated:    

 

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page 35 of 37  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONFIDENTIAL

 

Appendix A

Defined Terms:

The following terms shall be defined as follows for purposes of this Agreement:

The term “Agreement” means this Subscription Agreement, when executed by the
University and the Company.

The term “Notice” means, with respect to the University, the information
required by an applicable section delivered personally, or by facsimile or
electronic mail (provided such delivery is confirmed), or by a recognized
overnight courier service or by United States mail, first-class, certified or
registered, postage prepaid, return receipt requested, to the other Party at its
address set forth below or to another address as a Party may designate by notice
given pursuant to this article.

The term “Securities” means _________________ shares of the common stock, par
value $0.00001 per share of the Company.

The term “Company” means Neoleukin Therapeutics, Inc.,a Delaware corporation.

The term “University” means University of Washington, a public institution of
higher education and an agency of the state of Washington, acting through UW
CoMotion.

Address for Delivery of Stock Certificate:

With a copy to:

 

Neoleukin Therapeutics, Inc. / University of Washington

Exclusive License Agreement

UW CoMotion Ref. 44544A

     Page36 of 37  